COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-06-117-CV
 
                                                                                                        
IN
THE INTEREST OF S.L.G. AND J.N.G., CHILDREN
 
 
 
                                              ------------
 
            FROM
THE 323RD DISTRICT COURT OF TARRANT
COUNTY
 
                                              ------------
 
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
 
                                              ------------
On April 25, 2006, and May 8,
2006, we notified appellant Steven Guimarin, in accordance with rule of
appellate procedure 42.3(c), that we would dismiss this appeal unless the $125
filing fee was paid.  See Tex. R. App. P. 42.3(c).  Appellant has not paid the $125 filing
fee.  See Tex. R. App. P. 5, 12.1(b).




Because appellant has failed
to comply with a requirement of the rules of appellate procedure and the Texas
Supreme Court=s order of
July 21, 1998,[2]
we dismiss the appeal.  See Tex. R. App. P. 42.3(c), 43.2(f).
Appellant shall pay all costs
of this appeal, for which let execution issue. 
See Tex. R. App. P.
43.4.
 
PER CURIAM
 
PANEL
D: MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED:
June 1, 2006




[1]See Tex. R. App. P. 47.4.


[2]July
21, 1998 AOrder
Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of
Appeals,@
971-972 S.W.2d (Tex. Cases) XXXVIII (1998).